Exhibit 99.1 August 2, 2011 Analyst Contact: Andrew Ziola 918-588-7163 Media Contact: Brad Borror 918-588-7582 ONEOK Partners Announces Higher Second-quarter 2011 Financial Results; Increases 2011 Earnings Guidance Net Income Rises More than 60 Percent in the Quarter; Led by Significantly Higher Natural Gas Liquids Operating Results TULSA, Okla. – Aug. 2, 2011 – ONEOK Partners, L.P. (NYSE: OKS) today announced second-quarter 2011 earnings of 67 cents per unit on a split-adjusted basis, compared with 37 cents per unit for the second quarter 2010 on a split-adjusted basis. Net income attributable to ONEOK Partners was $171.1 million for the second quarter 2011, compared with $105.0 million for the same period in 2010. Year-to-date 2011 net income attributable to ONEOK Partners was $322.0 million, or $1.25 per unit on a split-adjusted basis, compared with $188.9 million, or 66 cents per unit, for the six-month period a year earlier on a split-adjusted basis. The partnership also increased its 2011 net income guidance to a range of $630 million to $660 million compared with the previous guidance range of $525 million to $575 million. The partnership's distributable cash flow (DCF) is now expected to be in the range of $735 million to $765 million compared with the previous guidance range of $625 million to $675 million. “Our natural gas liquids segment performed exceptionally well, with operating income almost doubling in the quarter as a result of higher fee-based exchange margins and the benefits of favorable price differentials,” said John W. Gibson, chairman, president and chief executive officer of ONEOK Partners. “Through our integrated operations, we were able to capture additional margins from wider natural gas liquids price differentials as more transportation and fractionation capacity became available for our optimization activities. Increased natural gas liquids volumes gathered and fractionated also contributed to the segment’s strong results,” he added. “The natural gas gathering and processing segment continued to benefit from higher commodity prices and contract renegotiations,” said Gibson. “The natural gas pipelines segment -more- ONEOK Partners Announces Higher Second-quarter 2011 Financial Results; Increases 2011 Earnings Guidance August 2, 2011 Page 2 results were lower due to higher operating expenses and lower transportation margins on one of its wholly owned pipelines.” In the second quarter 2011, earnings before interest, taxes, depreciation and amortization (EBITDA) were $275.3 million, compared with $207.0 million in the second quarter 2010. Year-to-date 2011 EBITDA was $529.5 million, compared with $393.7 million in the same period last year. DCF for the second quarter 2011 was $206.9 million, compared with $139.5 million in the second quarter 2010. DCF for the first six months of 2011 was $391.4 million, compared with $261.8 million in the same period last year. Operating income for the second quarter 2011 was $202.0 million, compared with $146.0 million for the second quarter 2010. For the first six months of 2011, operating income was $379.6 million, compared with $266.1 million in the prior-year period. The increases in operating income for both the three- and six-month 2011 periods reflect favorable natural gas liquids (NGL) price differentials; increased NGL fractionation and transportation capacity available for optimization activities; higher NGL volumes gathered and fractionated; contract renegotiations; and higher isomerization margins in the natural gas liquids segment. For the second-quarter and year-to-date periods, the natural gas gathering and processing segment benefited from higher net realized commodity prices and favorable changes in contract terms, offset partially by lower volumes gathered in the Powder River Basin and in certain parts of western Oklahoma and Kansas. These increases were offset partially by the impact of the deconsolidation of Overland Pass Pipeline Company following the sale of a 49-percent ownership interest in September 2010. These results are included in equity earnings from investments in the natural gas liquids segment. Operating costs were $113.6 million in the second quarter of 2011, compared with $97.9 million for the same period last year. Operating costs for the six-month 2011 period were $222.3 million, compared with $194.3 million in the same period last year. The increases for both the three- and six-month 2011 periods were due primarily to higher employee-related costs associated with incentive and benefit plans, which includes share-based compensation costs, and higher property taxes. Equity earnings from investments were $29.5 million in the second quarter 2011, compared with $20.7 million in the same period in 2010. Six-month 2011 equity earnings from investments were $61.6 million, compared with $41.8 million in the same period last year. This increase was due primarily to increased contracted capacity on Northern Border Pipeline, in which the partnership owns a 50-percent interest. Additionally, ONEOK Partners’ 50-percent -more- ONEOK Partners Announces Higher Second-quarter 2011 Financial Results; Increases 2011 Earnings Guidance August 2, 2011 Page 3 interest in Overland Pass Pipeline is included in equity earnings from investments, effective September 2010. Capital expenditures were $265.3 million in the second quarter 2011, compared with $62.9 million in the same period in 2010. Six-month 2011 capital expenditures were $410.2 million, compared with $98.7 million in the same period last year. This increase was due to growth projects in the natural gas gathering and processing and natural gas liquids segments. > View earnings tables SECOND-QUARTER 2011 HIGHLIGHTS: · Operating income of $202.0 million, compared with $146.0 million in the second quarter 2010; · Natural gas gathering and processing segment operating income of $47.0 million, compared with $43.7 million in the second quarter 2010; · Natural gas pipelines segment operating income of $29.8 million, compared with $38.2 million in the second quarter 2010; · Natural gas liquids segment operating income of $125.7 million, compared with $64.7 million in the second quarter 2010; · Equity earnings from investments of $29.5 million, compared with $20.7 million in the second quarter 2010; · Increasing its 2011 to 2014 growth program to a range of approximately $2.7 billion to $3.3 billion by announcing in May investments of $910 million to $1.2 billion for additional NGL projects including: - The construction of a new 570-plus-mile, 16-inch diameter NGL pipeline, the Sterling III Pipeline, with the initial capacity to transport 193,000 barrels per day (bpd) and the ability to expand to 250,000 bpd of either unfractionated NGLs or NGL purity products from the Mid-Continent region to the Texas Gulf Coast; - The reconfiguration of its existing Sterling I and II NGL distribution pipelines to transport either unfractionated NGLs or NGL purity products; and - The construction of a new 75,000-bpd NGL fractionator, MB-2, at Mont Belvieu, Texas; · Capital expenditures of $265.3 million, compared with $62.9 million in the second quarter 2010; · Having $432.2 million of cash and cash equivalents and no commercial paper or borrowings outstanding as of June 30, 2011, under the partnership’s $1.0 billion revolving credit facility; · Completing a two-for-one split of the partnership’s common units and Class B units on July 12, 2011, with the distribution of one unit for each unit outstanding.As a result, the partnership now owns 130,827,354 common units and 72,988,252 Class B units -more- ONEOK Partners Announces Higher Second-quarter 2011 Financial Results; Increases 2011 Earnings Guidance August 2, 2011 Page 4 · outstanding, and its minimum quarterly distribution and target distribution levels have been adjusted proportionately; · Entering into in August a new $1.2 billion, five-year senior unsecured revolving credit facility that expires in August 2016; and · On a split-adjusted basis, increasing the quarterly cash distribution to 58.5 cents per unit from 57.5 cents per unit, payable on Aug. 12, 2011, to unitholders of record as of Aug. 1, 2011, resulting in an annualized cash distribution of $2.34 per unit. BUSINESS-UNIT RESULTS: Natural Gas Gathering and Processing Segment The natural gas gathering and processing segment reported second-quarter 2011 operating income of $47.0 million, compared with $43.7 million for the second quarter 2010. Second-quarter 2011 results reflect a $7.1 million increase from higher net realized commodity prices and a $4.7 million increase due to favorable changes in contract terms.These increases were offset partially by a $2.0 million decrease from lower natural gas volumes gathered as a result of continued production declines and reduced drilling activity in the Powder River Basin in Wyoming. Operating income for the six-month 2011 period was $86.5 million, compared with $75.8 million in the same period last year. Six-month 2011 results reflect a $15.1 million increase from higher net realized commodity prices; an $8.8 million increase due to favorable changes in contract terms; and a $3.1 million increase from higher natural gas volumes processed in the Williston Basin resulting from increased drilling activity, which offset the impact of reduced drilling activity in certain parts of western Oklahoma and Kansas, and weather-related outages in the first quarter 2011. These increases were offset partially by a $4.1 million decrease from lower natural gas volumes gathered as a result of continued production declines and reduced drilling activity in the Powder River Basin in Wyoming. Operating costs in the second quarter 2011 were $36.5 million, compared with $29.8 million in the same period last year.Six-month 2011 operating costs were $74.5 million, compared with $64.3 million in the same period last year.The increases in operating costs for both the three- and six-month 2011 periods were due primarily to higher employee-related costs associated with incentive and benefit plans, which includes share-based compensation costs, and higher property taxes. Key Statistics: More detailed information is listed on page 20 of the tables. -more- ONEOK Partners Announces Higher Second-quarter 2011 Financial Results; Increases 2011 Earnings Guidance August 2, 2011 Page 5 · Natural gas gathered totaled 1,026 billion British thermal units per day (BBtu/d) in the second quarter 2011, down 6 percent compared with the same period last year due to continued production declines in the Powder River Basin in Wyoming, offset partially by increased drilling activity in the Williston Basin; and up 3 percent compared with the first quarter 2011; · Natural gas processed totaled 682 BBtu/d in the second quarter 2011, down 1 percent compared with the same period last year due to natural production declines in western Oklahoma and Kansas, offset partially by increased drilling activity in the Williston Basin; and up 6 percent compared with the first quarter 2011; · The realized composite NGL net sales price was $1.09 per gallon in the second quarter 2011, up 21 percent compared with the same period last year; and unchanged compared with the first quarter 2011; · The realized condensate net sales price was $82.43 per barrel in the second quarter 2011, up 30 percent compared with the same period last year; and up 8 percent compared with the first quarter 2011; · The realized residue gas net sales price was $5.77 per million British thermal units (MMBtu) in the second quarter 2011, up 7 percent compared with the same period last year; and down 5 percent compared with the first quarter 2011; and · The realized gross processing spread was $8.38 per MMBtu in the second quarter 2011, up 141 percent compared with the same period last year; and up 1 percent compared with the first quarter 2011. NGL shrink, plant fuel and condensate shrink discussed in the table below refer to the Btus that are removed from natural gas through the gathering and processing operation; it does not include volumes from the partnership’s equity investments.The following table contains operating information for the periods indicated: -more- ONEOK Partners Announces Higher Second-quarter 2011 Financial Results; Increases 2011 Earnings Guidance August 2, 2011 Page 6 Three Months Ended Six Months Ended June 30, June 30, Operating Information (a) Percent of proceeds NGL sales (Bbl/d) Residue gas sales (MMBtu/d) Condensate sales (Bbl/d) Percentage of total net margin 60
